UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-5498 Name of Registrant: Putnam Master Intermediate Income Trust Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: Beth S. Mazor, Vice President Putnam Master Intermediate Income Trust One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 09/30/2006 Date of reporting period: 07/01/2006 - 06/30/2007 Item 1: Proxy Voting Record Registrant : Putnam Master Intermediate Income Trust Owens Corning Ticker Security ID: Meeting Date Meeting Status OWENQ CUSIP9 69073FAB9 09/01/2006 Voted Meeting Type Country of Trade Consent United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 PLAN OF REORGANIZATION Mgmt NA For NA 2 RELEASED PARTIES ELECTION Mgmt NA Against NA Putnam Prime Money Market Fund Ticker Security ID: Meeting Date Meeting Status CUSIP9 746763416 05/15/2007 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approving a New Management Mgmt For For For Contract for your Fund USA Mobility Inc Ticker Security ID: Meeting Date Meeting Status Cusip 90341G103 08/09/2006 Voted Meeting Type Country of Trade Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Director David Abrams Mgmt For For For Elect Director James V. Continenza Mgmt For For For Elect Director Nicholas A. Gallopo Mgmt For For For Elect Director Vincent D. Kelly Mgmt For For For Elect Director Brian O'Reilly Mgmt For For For Elect Director Matthew Oristano Mgmt For For For Elect Director Samme L. Thompson Mgmt For For For Elect Director Royce Yudkoff Mgmt For For For WHX Corp. Ticker Security ID: Meeting Date Meeting Status WHX CUSIP9 929248508 06/21/2007 Take No Action Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Warren Lichtenstein Mgmt For TNA NA Elect Jack Howard Mgmt For TNA NA Elect Glen Kassan Mgmt For TNA NA Elect Louis Klein, Jr. Mgmt For TNA NA Elect Daniel Murphy, Jr. Mgmt For TNA NA Elect John Quicke Mgmt For TNA NA Elect Joshua Schechter Mgmt For TNA NA Elect Garen Smith Mgmt For TNA NA 2 Increase in Authorized Common Mgmt For TNA NA Stock 3 2007 Incentive Stock Plan Mgmt For TNA NA 4 Ratification of Auditor Mgmt For TNA NA Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain.  Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain. ' Where management has made no recommendation on a ballot item, 'NA' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against. ' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Master Intermediate Income Trust By: /s/ Charles E. Porter Name: Charles E. Porter Title: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Date: August 13, 2007
